
	
		II
		Calendar No. 94
		111th CONGRESS
		1st Session
		S. 1233
		[Report No. 111–37]
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2009
			Ms. Landrieu (for
			 herself, Ms. Snowe,
			 Mrs. Shaheen, Mr. Pryor, Mr.
			 Kerry, Mr. Cardin, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		
			July 2, 2009
			Reported under authority of the order of the Senate of
			 June 25, 2009, by Ms. Landrieu, with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To reauthorize and improve the SBIR and STTR programs,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 SBIR/STTR Reauthorization Act of
			 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Reauthorization of
				the SBIR and STTR programs
				Sec. 101. Extension of termination
				dates.
				Sec. 102. Status of the Office of
				Technology.
				Sec. 103. SBIR allocation
				increase.
				Sec. 104. STTR allocation
				increase.
				Sec. 105. SBIR and STTR award
				levels.
				Sec. 106. Agency and program
				collaboration.
				Sec. 107. Elimination of Phase II
				invitations.
				Sec. 108. Majority-venture investments
				in SBIR firms.
				Sec. 109. SBIR and STTR special
				acquisition preference.
				Sec. 110. Collaborating with Federal
				laboratories and research and development centers.
				Sec. 111. Notice
				requirement.
				TITLE II—Outreach and
				commercialization initiatives
				Sec. 201. Rural and State
				outreach.
				Sec. 202. SBIR–STEM Workforce
				Development Grant Pilot Program.
				Sec. 203. Technical assistance for
				awardees.
				Sec. 204. Commercialization pilot
				program at Department of Defense.
				Sec. 205. Commercialization Pilot
				Program for civilian agencies.
				Sec. 206. Nanotechnology
				initiative.
				Sec. 207. Accelerating
				cures.
				TITLE III—Oversight and
				evaluation
				Sec. 301. Streamlining annual evaluation
				requirements.
				Sec. 302. Data collection from agencies
				for SBIR.
				Sec. 303. Data collection from agencies
				for STTR.
				Sec. 304. Public database.
				Sec. 305. Government
				database.
				Sec. 306. Accuracy in funding base
				calculations.
				Sec. 307. Continued evaluation by the
				National Academy of Sciences.
				Sec. 308. Technology insertion reporting
				requirements.
				Sec. 309. Intellectual property
				protections.
				TITLE IV—Policy
				directives
				Sec. 401. Conforming amendments to the
				SBIR and the STTR Policy Directives.
			
		3.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the terms
			 extramural budget, Federal agency, Small
			 Business Innovation Research Program, SBIR, Small
			 Business Technology Transfer Program, and STTR have the
			 meanings given such terms in section 9 of the Small Business Act (15 U.S.C.
			 638); and
			(3)the term
			 small business concern has the same meaning as under section 3 of
			 the Small Business Act (15 U.S.C. 632).
			IReauthorization of
			 the SBIR and STTR programs
			101.Extension of
			 termination dates
				(a)SBIRSection
			 9(m) of the Small Business Act (15 U.S.C. 638(m)) is amended by striking
			 2008 and inserting 2023.
				(b)STTRSection
			 9(n)(1)(A) of the Small Business Act (15 U.S.C. 638(n)(1)(A)) is amended by
			 striking 2009 and inserting 2023.
				102.Status of the
			 Office of TechnologySection
			 9(b) of the Small Business Act (15 U.S.C. 638(b)) is amended—
				(1)in paragraph (7),
			 by striking and at the end;
				(2)in paragraph (8),
			 by striking the period at the end and inserting ; and;
				(3)by redesignating
			 paragraph (8) as paragraph (9); and
				(4)by adding at the
			 end the following:
					
						(10)to maintain an
				Office of Technology to carry out the responsibilities of the Administration
				under this section, which shall be—
							(A)headed by the
				Assistant Administrator for Technology, who shall report directly to the
				Administrator; and
							(B)independent from
				the Office of Government Contracting of the Administration and sufficiently
				staffed and funded to comply with the oversight, reporting, and public database
				responsibilities assigned to the Office of Technology by the
				Administrator.
							.
				103.SBIR allocation
			 increaseSection 9(f) of the
			 Small Business Act (15 U.S.C. 638(f)) is amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by striking Each and inserting
			 Except as provided in paragraph (2)(C), each;
					(B)in subparagraph
			 (B), by striking and at the end; and
					(C)by striking
			 subparagraph (C) and inserting the following:
						
							(C)not less than 2.5
				percent of such budget in each of fiscal years 2009 and 2010;
							(D)not less than 2.6
				percent of such budget in fiscal year 2011;
							(E)not less than 2.7
				percent of such budget in fiscal year 2012;
							(F)not less than 2.8
				percent of such budget in fiscal year 2013;
							(G)not less than 2.9
				percent of such budget in fiscal year 2014;
							(H)not less than 3.0
				percent of such budget in fiscal year 2015;
							(I)not less than 3.1
				percent of such budget in fiscal year 2016;
							(J)not less than 3.2
				percent of such budget in fiscal year 2017;
							(K)not less than 3.3
				percent of such budget in fiscal year 2018;
							(L)not less than 3.4
				percent of such budget in fiscal year 2019; and
							(M)not less than 3.5
				percent of such budget in fiscal year 2020 and each fiscal year
				thereafter,
							;
				and
					(2)in paragraph
			 (2)—
					(A)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting
			 the margins accordingly;
					(B)by striking
			 A Federal agency and inserting the following:
						
							(A)In
				generalA Federal agency
							;
				and
					(C)by adding at the
			 end the following:
						
							(B)Department of
				Defense and Department of EnergyFor the Department of Defense
				and the Department of Energy, to the greatest extent practicable, the
				percentage of the extramural budget in excess of 2.5 percent required to be
				expended with small business concerns under subparagraphs (D) through (M) of
				paragraph (1)—
								(i)may not be used
				for new Phase I or Phase II awards; and
								(ii)shall be used for
				activities that further the readiness levels of technologies developed under
				Phase II awards, including conducting testing and evaluation to promote the
				transition of such technologies into commercial or defense products, or systems
				furthering the mission needs of the Department of Defense or the Department of
				Energy, as the case may be.
								(C)Department of
				Health and Human ServicesSubparagraphs (D) through (M) of
				paragraph (1) shall not apply to the Department of Health and Human Services.
				For fiscal year 2009, and each fiscal year thereafter, the Department of Health
				and Human Services shall expend with small business concerns not less than 2.5
				percent of the extramural budget for research or research and development of
				the Department of Health and Human
				Services.
							.
					104.STTR allocation
			 increaseSection 9(n)(1)(B) of
			 the Small Business Act (15 U.S.C. 638(n)(1)(B)) is amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)in clause (ii), by
			 striking thereafter. and inserting through fiscal year
			 2010;; and
				(3)by adding at the
			 end the following:
					
						(iii)0.4 percent for
				fiscal years 2011 and 2012;
						(iv)0.5 percent for
				fiscal years 2013 and 2014; and
						(v)0.6 percent for
				fiscal year 2015 and each fiscal year
				thereafter.
						.
				105.SBIR and STTR
			 award levels
				(a)SBIR
			 adjustmentsSection 9(j)(2)(D) of the Small Business Act (15
			 U.S.C. 638(j)(2)(D)) is amended—
					(1)by striking
			 $100,000 and inserting $150,000; and
					(2)by striking
			 $750,000 and inserting $1,000,000.
					(b)STTR
			 adjustmentsSection 9(p)(2)(B)(ix) of the Small Business Act (15
			 U.S.C. 638(p)(2)(B)(ix)) is amended—
					(1)by striking
			 $100,000 and inserting $150,000; and
					(2)by striking
			 $750,000 and inserting $1,000,000.
					(c)Triennial
			 adjustmentsSection 9 of the
			 Small Business Act (15 U.S.C. 638) is amended—
					(1)in subsection
			 (j)(2)(D)—
						(A)by striking
			 5 years and inserting 3 years; and
						(B)by striking
			 and programmatic considerations; and
						(2)in subsection
			 (p)(2)(B)(ix) by striking greater or lesser amounts to be awarded at the
			 discretion of the awarding agency, and inserting an adjustment
			 for inflation of such amounts once every 3 years,.
					(d)Limitation on
			 certain awardsSection 9 of the Small Business Act (15 U.S.C.
			 638) is amended by adding at the end the following:
					
						(aa)Limitation on
				certain awards
							(1)LimitationNo
				Federal agency may issue an award under the SBIR program or the STTR program if
				the size of the award exceeds the award guidelines established under this
				section by more than 50 percent.
							(2)Maintainance of
				informationParticipating agencies shall maintain information on
				awards exceeding the guidelines established under this section,
				including—
								(A)the amount of each
				award;
								(B)a justification
				for exceeding the award amount;
								(C)the identity and
				location of each award recipient; and
								(D)whether a
				recipient has received any venture capital investment and, if so, whether the
				recipient is majority-owned and controlled by multiple venture capital
				companies.
								(3)ReportsThe
				Administrator shall include the information described in paragraph (2) in the
				annual report of the Administrator to
				Congress.
							.
				106.Agency and
			 program collaborationSection
			 9 of the Small Business Act (15 U.S.C. 638), as amended by this Act, is amended
			 by adding at the end the following:
				
					(bb)Subsequent
				phases
						(1)Agency
				collaborationA small business concern that received an award
				from a Federal agency under this section shall be eligible to receive an award
				for a subsequent phase from another Federal agency, if the head of each
				relevant Federal agency or the relevant component of the Federal agency makes a
				written determination that the topics of the relevant awards are the same and
				both agencies report the awards to the Administrator for inclusion in the
				public database under subsection (k).
						(2)SBIR and STTR
				collaborationA small business concern which received an award
				under this section under the SBIR program or the STTR program may receive an
				award under this section for a subsequent phase in either the SBIR program or
				the STTR program and the participating agency or agencies shall report the
				awards to the Administrator for inclusion in the public database under
				subsection
				(k).
						.
			107.Elimination of
			 Phase II invitations
				(a)In
			 generalSection 9(e) of the
			 Small Business Act (15 U.S.C. 638(e)) is amended—
					(1)in paragraph
			 (4)(B), by striking to further and inserting: which shall
			 not include any invitation, pre-screening, pre-selection, or down-selection
			 process for eligibility for the second phase, that will further;
			 and
					(2)in paragraph
			 (6)(B), by striking to further develop proposed ideas to and
			 inserting which shall not include any invitation, pre-screening,
			 pre-selection, or down-selection process for eligibility for the second phase,
			 that will further develop proposals that.
					(b)Technical and
			 conforming amendmentsSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended—
					(1)in section
			 9—
						(A)in subsection
			 (e)—
							(i)in paragraph (8),
			 by striking and at the end;
							(ii)in paragraph
			 (9)—
								(I)by striking
			 the second or the third phase and inserting Phase II or
			 Phase III; and
								(II)by striking the
			 period at the end and inserting a semicolon; and
								(iii)by adding at the
			 end the following:
								
									(10)the term
				Phase I means—
										(A)with respect to
				the SBIR program, the first phase described in paragraph (4)(A); and
										(B)with respect to
				the STTR program, the first phase described in paragraph (6)(A);
										(11)the term
				Phase II means—
										(A)with respect to
				the SBIR program, the second phase described in paragraph (4)(B); and
										(B)with respect to
				the STTR program, the second phase described in paragraph (6)(B); and
										(12)the term
				Phase III means—
										(A)with respect to
				the SBIR program, the third phase described in paragraph (4)(C); and
										(B)with respect to
				the STTR program, the third phase described in paragraph
				(6)(C).
										;
							(B)in subsection
			 (j)—
							(i)in paragraph
			 (1)(B), by striking phase two and inserting Phase
			 II;
							(ii)in paragraph
			 (2)—
								(I)in subparagraph
			 (B)—
									(aa)by striking
			 the third phase each place it appears and inserting Phase
			 III; and
									(bb)by striking
			 the second phase and inserting Phase II;
									(II)in subparagraph
			 (D)—
									(aa)by striking
			 the first phase and inserting Phase I; and
									(bb)by striking
			 the second phase and inserting Phase II;
									(III)in subparagraph
			 (F), by striking the third phase and inserting Phase
			 III;
								(IV)in subparagraph
			 (G)—
									(aa)by striking
			 the first phase and inserting Phase I; and
									(bb)by striking
			 the second phase and inserting Phase II;
			 and
									(V)in subparagraph
			 (H)—
									(aa)by striking
			 the first phase and inserting Phase I;
									(bb)by striking
			 second phase each place it appears and inserting Phase
			 II; and
									(cc)by striking
			 third phase and inserting Phase III; and
									(iii)in paragraph
			 (3)—
								(I)in subparagraph
			 (A)—
									(aa)by striking
			 the first phase (as described in subsection (e)(4)(A)) and
			 inserting Phase I;
									(bb)by striking
			 the second phase (as described in subsection (e)(4)(B)) and
			 inserting Phase II; and
									(cc)by striking
			 the third phase (as described in subsection (e)(4)(C)) and
			 inserting Phase III; and
									(II)in subparagraph
			 (B), by striking second phase and inserting Phase
			 II;
								(C)in subsection
			 (k)—
							(i)by striking
			 first phase each place it appears and inserting Phase
			 I; and
							(ii)by striking
			 second phase each place it appears and inserting Phase
			 II;
							(D)in subsection
			 (l)(2)—
							(i)by striking
			 the first phase and inserting Phase I; and
							(ii)by striking
			 the second phase and inserting Phase II;
							(E)in subsection
			 (o)(13)—
							(i)in subparagraph
			 (B), by striking second phase and inserting Phase
			 II; and
							(ii)in subparagraph
			 (C), by striking third phase and inserting Phase
			 III;
							(F)in subsection
			 (p)—
							(i)in paragraph
			 (2)(B)—
								(I)in clause
			 (vi)—
									(aa)by striking
			 the second phase and inserting Phase II;
			 and
									(bb)by striking
			 the third phase and inserting Phase III;
			 and
									(II)in clause
			 (ix)—
									(aa)by striking
			 the first phase and inserting Phase I; and
									(bb)by striking
			 the second phase and inserting Phase II;
			 and
									(ii)in paragraph
			 (3)—
								(I)by striking
			 the first phase (as described in subsection (e)(6)(A)) and
			 inserting Phase I;
								(II)by striking
			 the second phase (as described in subsection (e)(6)(B)) and
			 inserting Phase II; and
								(III)by striking
			 the third phase (as described in subsection (e)(6)(A)) and
			 inserting Phase III;
								(G)in subsection
			 (q)(3)—
							(i)in subparagraph
			 (A)—
								(I)in the
			 subparagraph heading, by striking First phase and inserting
			 Phase
			 I; and
								(II)by striking
			 first phase and inserting Phase I; and
								(ii)in subparagraph
			 (B)—
								(I)in the
			 subparagraph heading, by striking Second phase and inserting
			 Phase
			 II; and
								(II)by striking
			 second phase and inserting Phase II;
								(H)in subsection
			 (r)—
							(i)in the subsection
			 heading, by striking Third Phase and inserting
			 Phase
			 III;
							(ii)in paragraph
			 (1)—
								(I)in the first
			 sentence—
									(aa)by striking
			 for the second phase and inserting for Phase
			 II;
									(bb)by striking
			 third phase and inserting Phase III; and
									(cc)by striking
			 second phase period and inserting Phase II
			 period; and
									(II)in the second
			 sentence—
									(aa)by striking
			 second phase and inserting Phase II; and
									(bb)by striking
			 third phase and inserting Phase III; and
									(iii)in paragraph
			 (2), by striking third phase and inserting Phase
			 III; and
							(I)in subsection
			 (u)(2)(B), by striking the first phase and inserting
			 Phase I;
						(2)in section
			 34—
						(A)in subsection
			 (c)(2)(B)(ii), by striking first phase and second phase SBIR
			 awards and inserting Phase I and Phase II SBIR awards (as
			 defined in section 9(e)); and
						(B)in subsection
			 (e)(2)(A)—
							(i)in clause (i), by
			 striking first phase awards and all that follows and inserting
			 Phase I awards (as defined in section 9(e));; and
							(ii)by striking
			 first phase each place it appears and inserting Phase
			 I; and
							(3)in section
			 35(c)(2)(B)(vii), by striking third phase and inserting
			 Phase III.
					108.Majority-venture
			 investments in SBIR firms
				(a)In
			 generalSection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
					
						(cc)Majority-venture
				investments in SBIR firms
							(1)Authority and
				determination
								(A)In
				generalUpon a written determination provided not later than 30
				days in advance to the Administrator and to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives—
									(i)the head of the
				SBIR program of the National Institutes of Health may award not more than 18
				percent of the SBIR funds of the National Institutes of Health allocated in
				accordance with this Act, in the first full fiscal year beginning after the
				date of enactment of this subsection, and each fiscal year thereafter, to small
				business concerns that are owned in majority part by venture capital companies
				and that satisfy the qualification requirements under paragraph (2) through
				competitive, merit-based procedures that are open to all eligible small
				business concerns; and
									(ii)the head of any
				other Federal agency participating in the SBIR program may award not more than
				8 percent of the SBIR funds of the Federal agency allocated in accordance with
				this Act, in the first full fiscal year beginning after the date of enactment
				of this subsection, and each fiscal year thereafter, to small business concerns
				that are majority owned by venture capital companies and that satisfy the
				qualification requirements under paragraph (2) through competitive, merit-based
				procedures that are open to all eligible small business concerns.
									(B)DeterminationA
				written determination made under subparagraph (A) shall explain how the use of
				the authority under that subparagraph will induce additional venture capital
				funding of small business innovations, substantially contribute to the mission
				of the funding Federal agency, demonstrate a need for public research, and
				otherwise fulfill the capital needs of small business concerns for additional
				financing for the SBIR project.
								(2)Qualification
				requirementsThe Administrator shall establish requirements
				relating to the affiliation by small business concerns with venture capital
				companies, which may not exclude a United States small business concern from
				participation in the program under paragraph (1) on the basis that the small
				business concern is owned in majority part by, or controlled by, more than 1
				United States venture capital company, so long as no single venture capital
				company owns more than 49 percent of the small business concern.
							(3)RegistrationA
				small business concern that is majority owned and controlled by multiple
				venture capital companies and qualified for participation in the program
				authorized under paragraph (1) shall—
								(A)register with the
				Administrator on the date that the small business concern submits an
				application for an award under the SBIR program; and
								(B)indicate whether
				the small business concern is registered under subparagraph (A) in any SBIR
				proposal.
								(4)ComplianceA
				Federal agency described in paragraph (1) shall collect data regarding the
				number and dollar amounts of phase I, phase II, and all other categories of
				awards under the SBIR program, and the Administrator shall report on the data
				and the compliance of each such Federal agency with the maximum amounts under
				paragraph (1) as part of the annual report by the Administration under
				subsection (b)(7).
							(5)EnforcementIf
				a Federal agency awards more than the amount authorized under paragraph (1) for
				a purpose described in paragraph (1), the amount awarded in excess of the
				amount authorized under paragraph (1) shall be transferred to the funds for
				general SBIR programs from the non-SBIR research and development funds of the
				Federal agency within 60 days of the date on which the Federal agency awarded
				more than the amount authorized under paragraph (1) for a purpose described in
				paragraph
				(1).
							.
				(b)Technical and
			 conforming amendmentSection 3 of the Small Business Act (15
			 U.S.C. 632) is amended by adding at the end the following:
					
						(t)Venture capital
				companyIn this Act, the term venture capital
				company means an entity described in clause (i), (v), or (vi) of section
				121.103(b)(5) of title 13, Code of Federal Regulations (or any successor
				thereto).
						.
				(c)Assistance for
			 determining affiliatesNot later than 30 days after the date of
			 enactment of this Act, the Administrator shall post on the website of the
			 Administration (with a direct link displayed on the homepage of the website of
			 the Administration or the SBIR website of the Administration)—
					(1)a clear
			 explanation of the SBIR affiliation rules under part 121 of title 13, Code of
			 Federal Regulations; and
					(2)contact
			 information for officers or employees of the Administration who—
						(A)upon request,
			 shall review an issue relating to the rules described in paragraph (1);
			 and
						(B)shall respond to a
			 request under subparagraph (A) not later than 20 business days after the date
			 on which the request is received.
						109.SBIR and STTR
			 special acquisition preferenceSection 9(r) of the Small Business Act (15
			 U.S.C. 638(r)) is amended by adding at the end the following:
				
					(4)Phase III
				awardsTo the greatest extent practicable, Federal agencies and
				Federal prime contractors shall issue Phase III awards relating to technology,
				including sole source awards, to the SBIR and STTR award recipients that
				developed the
				technology.
					.
			110.Collaborating
			 with Federal laboratories and research and development centersSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
				
					(dd)Collaborating
				with Federal laboratories and research and development centers
						(1)AuthorizationSubject
				to the limitations under this section, the head of each participating Federal
				agency may make SBIR and STTR awards to any eligible small business concern
				that—
							(A)intends to enter
				into an agreement with a Federal laboratory or federally funded research and
				development center for portions of the activities to be performed under that
				award; or
							(B)has entered into a
				cooperative research and development agreement (as defined in section 12(d) of
				the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(d)))
				with a Federal laboratory.
							(2)ProhibitionNo
				Federal agency shall—
							(A)condition an SBIR
				or STTR award upon entering into agreement with any Federal laboratory or any
				federally funded laboratory or research and development center for any portion
				of the activities to be performed under that award;
							(B)approve an
				agreement between a small business concern receiving a SBIR or STTR award and a
				Federal laboratory or federally funded laboratory or research and development
				center, if the small business concern performs a lesser portion of the
				activities to be performed under that award than required by this section and
				by the SBIR Policy Directive and the STTR Policy Directive of the
				Administrator; or
							(C)approve an
				agreement that violates any provision, including any data rights protections
				provision, of this section or the SBIR and the STTR Policy Directives.
							(3)ImplementationNot
				later than 180 days after the date of enactment of this subsection, the
				Administrator shall modify the SBIR Policy Directive and the STTR Policy
				Directive issued under this section to ensure that small business
				concerns—
							(A)have the
				flexibility to use the resources of the Federal laboratories and federally
				funded research and development centers; and
							(B)are not mandated
				to enter into agreement with any Federal laboratory or any federally funded
				laboratory or research and development center as a condition of an
				award.
							.
			111.Notice
			 requirementThe head of any
			 Federal agency involved in a case or controversy before any Federal judicial or
			 administrative tribunal concerning the SBIR program or the STTR program shall
			 provide timely notice, as determined by the Administrator, of the case or
			 controversy to the Administrator.
			IIOutreach and
			 commercialization initiatives
			201.Rural and State
			 outreach
				(a)OutreachSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended by inserting after subsection (r) the following:
					
						(s)Outreach
							(1)Definition of
				eligible StateIn this
				subsection, the term eligible State means a State—
								(A)for which the total value of contracts
				awarded to the State under this section during the most recent fiscal year for
				which data is available was less than $5,000,000; and
								(B)that certifies to the Administrator that
				the State will, upon receipt of assistance under this subsection, provide
				matching funds from non-Federal sources in an amount that is not less than 50
				percent of the amount provided under this subsection.
								(2)Program
				authorityOf amounts made
				available to carry out this section for each of fiscal years 2010 through 2014,
				the Administrator may expend with eligible States not more than $5,000,000 in
				each such fiscal year in order to increase the participation of small business
				concerns located in those States in the programs under this section.
							(3)Amount of
				assistanceThe amount of
				assistance provided to an eligible State under this subsection in any fiscal
				year—
								(A)shall be equal to not more than 50 percent
				of the total amount of matching funds from non-Federal sources provided by the
				State; and
								(B)shall not exceed $100,000.
								(4)Use of
				assistanceAssistance
				provided to an eligible State under this subsection shall be used by the State,
				in consultation with State and local departments and agencies, for programs and
				activities to increase the participation of small business concerns located in
				the State in the programs under this section, including—
								(A)the establishment of quantifiable
				performance goals, including goals relating to—
									(i)the number of program awards under this
				section made to small business concerns in the State; and
									(ii)the total amount of Federal research and
				development contracts awarded to small business concerns in the State;
									(B)the provision of competition outreach
				support to small business concerns in the State that are involved in research
				and development; and
								(C)the development and dissemination of
				educational and promotional information relating to the programs under this
				section to small business concerns in the
				State.
								.
				(b)Federal and
			 State Program ExtensionSection 34 of the Small Business Act (15
			 U.S.C. 657d) is amended—
					(1)in subsection (h),
			 by striking 2001 through 2005 each place it appears and
			 inserting 2010 through 2014; and
					(2)in subsection (i),
			 by striking 2005 and inserting 2014.
					(c)Rural
			 areasSection 34(e)(2) of the
			 Small Business Act (15 U.S.C. 657d(e)(2)) is amended—
					(1)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (D) and (E), respectively; and
					(2)by inserting after
			 subparagraph (B) the following:
						
							(C)Rural
				areas
								(i)In
				generalExcept as provided in clause (ii), the non-Federal share
				of the cost of the activity carried out using an award or under a cooperative
				agreement under this section shall be 50 cents for each Federal dollar that
				will be directly allocated by a recipient described in paragraph (A) to serve
				small business concerns located in a rural area.
								(ii)Enhanced rural
				awardsFor a recipient located in a rural area that is located in
				a State described in subparagraph (A)(i), the non-Federal share of the cost of
				the activity carried out using an award or under a cooperative agreement under
				this section shall be 35 cents for each Federal dollar that will be directly
				allocated by a recipient described in paragraph (A) to serve small business
				concerns located in the rural area.
								(iii)Definition of
				rural areaIn this subparagraph, the term rural area
				has the meaning given that term in section 1393(a)(2)) of the Internal Revenue
				Code of
				1986.
								.
					202.SBIR–STEM
			 Workforce Development Grant Pilot Program
				(a)Pilot program
			 establishedFrom amounts made available to carry out this
			 section, the Administrator shall establish a SBIR–STEM Workforce Development
			 Grant Pilot Program to encourage the business community to provide workforce
			 development opportunities for college students, in the fields of science,
			 technology, engineering, and math (in this section referred to as STEM
			 college students), by providing a SBIR bonus grant.
				(b)Eligible
			 entities definedIn this section the term eligible
			 entity means a grantee receiving a grant under the SBIR Program on the
			 date of the bonus grant under subsection (a) that provides an internship
			 program for STEM college students.
				(c)AwardsAn
			 eligible entity shall receive a bonus grant equal to 10 percent of either a
			 Phase I or Phase II grant, as applicable, with a total award maximum of not
			 more than $10,000 per year.
				(d)EvaluationFollowing
			 the fourth year of funding under this section, the Administrator shall submit a
			 report to Congress on the results of the SBIR–STEM Workforce Development Grant
			 Pilot Program.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$1,000,000 for
			 fiscal year 2011;
					(2)$1,000,000 for
			 fiscal year 2012;
					(3)$1,000,000 for
			 fiscal year 2013;
					(4)$1,000,000 for
			 fiscal year 2014; and
					(5)$1,000,000 for
			 fiscal year 2015.
					203.Technical
			 assistance for awardeesSection 9(q)(3) of the Small Business Act
			 (15 U.S.C. 638(q)(3)) is amended—
				(1)in subparagraph
			 (A), by striking $4,000 and inserting
			 $5,000;
				(2)in subparagraph
			 (B)—
					(A)by striking
			 , with funds available from their SBIR awards,; and
					(B)by striking
			 $4,000 per year and inserting $5,000 per year, which
			 shall be in addition to the amount of the recipient’s award.
					(3)by adding at the
			 end the following:
					
						(C)FlexibilityIn
				carrying out subparagraphs (A) and (B), each Federal agency shall provide the
				allowable amounts to a recipient that meets the eligibility requirements under
				the applicable subparagraph, if the recipient requests to seek technical
				assistance from an individual or entity other than the vendor selected under
				paragraph (2) by the Federal agency.
						(D)LimitationA
				Federal agency may not—
							(i)use the amounts
				authorized under subparagraph (A) or (B) unless the vendor selected under
				paragraph (2) provides the technical assistance to the recipient; or
							(ii)enter a contract
				with a vendor under paragraph (2) under which the amount provided for technical
				assistance is based on total number of Phase I or Phase II
				awards.
							.
				204.Commercialization
			 pilot program at Department of DefenseSection 9(y) of the Small Business Act (15
			 U.S.C. 638(y)) is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 or Small Business Technology Transfer Program after Small
			 Business Innovation Research Program; and
					(B)by adding at the
			 end the following: The authority to create and administer a
			 Commercialization Pilot Program under this subsection may not be construed to
			 eliminate or replace any other SBIR program or STTR program that enhances the
			 insertion or transition of SBIR or STTR technologies, including any such
			 program in effect on the date of enactment of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat.
			 3136).;
					(2)in paragraph (2),
			 by inserting or Small Business Technology Transfer Program after
			 Small Business Innovation Research Program;
				(3)by redesignating
			 paragraphs (5) and (6) as paragraphs (7) and (8), respectively;
				(4)by inserting after
			 paragraph (4) the following:
					
						(5)Insertion
				incentivesFor any contract with a value of not less than
				$100,000,000, the Secretary of Defense is authorized to—
							(A)establish goals
				for the transition of Phase III technologies in subcontracting plans;
				and
							(B)require a prime
				contractor on such a contract to report the number and dollar amount of
				contracts entered into by that prime contractor for Phase III SBIR or STTR
				projects.
							(6)Goal for SBIR
				and STTR technology insertionThe Secretary of Defense
				shall—
							(A)set a goal to
				increase the number of Phase II SBIR contracts and the number of Phase II STTR
				contracts awarded by that Secretary that lead to technology transition into
				programs of record or fielded systems;
							(B)use incentives in
				effect on the date of enactment of the SBIR/STTR Reauthorization Act of 2009, or
				create new incentives, to encourage agency program managers and prime
				contractors to meet the goal under subparagraph (A); and
							(C)include in the
				annual report to Congress the percentage of contracts described in subparagraph
				(A) awarded by that Secretary, and information on the ongoing status of
				projects funded through the Commercialization Pilot Program and efforts to
				transition these technologies into programs of record or fielded
				systems.
							;
				and
				(5)in paragraph (8),
			 as so redesignated, by striking fiscal year 2009 and inserting
			 fiscal year 2014.
				205.Commercialization
			 Pilot Program for civilian agenciesSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
				
					(ee)Pilot
				program
						(1)AuthorizationThe
				head of each covered Federal agency may set aside not more than 10 percent of
				the SBIR and STTR funds of such agency for further technology development,
				testing, and evaluation of SBIR and STTR Phase II technologies.
						(2)Application by
				Federal agency
							(A)In
				generalA covered Federal agency may not establish a pilot
				program unless such agency makes a written application to the Administrator,
				not later than 90 days before to the first day of the fiscal year in which the
				pilot program is to be established, that describes a compelling reason that
				additional investment in SBIR or STTR technologies is necessary, including
				unusually high regulatory, systems integration, or other costs relating to
				development or manufacturing of identifiable, highly promising small business
				technologies or a class of such technologies expected to substantially advance
				the mission of the agency.
							(B)DeterminationThe
				Administrator shall—
								(i)make a
				determination regarding an application submitted under subparagraph (A) not
				later than 30 days before the first day of the fiscal year for which the
				application is submitted;
								(ii)publish the
				determination in the Federal Register; and
								(iii)make a copy of
				the determination and any related materials available to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives.
								(3)Maximum amount
				of awardThe head of a Federal agency may not make an award under
				a pilot program in excess of 2 times the dollar amounts generally established
				for Phase II awards under subsection (j)(2)(D) or (p)(2)(B)(ix).
						(4)MatchingThe
				head of a Federal agency may not make an award under a pilot program unless new
				private, Federal non-SBIR, or Federal non-STTR funding which at least matches
				the award from the Federal agency is provided for SBIR or STTR Phase II
				technology.
						(5)Eligibility for
				awardThe head of a Federal agency may make an award under a
				pilot program to any applicant that is eligible to receive a Phase III award
				related to technology developed in Phase II of an SBIR or STTR project.
						(6)RegistrationAny
				applicant that receives an award under a pilot program shall register with the
				Administrator in a registry that is available to the public.
						(7)TerminationThe
				authority to establish a pilot program under this section expires at the end of
				fiscal year 2014.
						(8)DefinitionsIn
				this section—
							(A)the term
				covered Federal agency—
								(i)means a Federal
				agency participating in the SBIR program or the STTR program; and
								(ii)does not include
				the Department of Defense; and
								(B)the term
				pilot program means the program established under paragraph
				(1).
							.
			206.Nanotechnology
			 initiative
				(a)In
			 generalSection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
					
						(ff)Nanotechnology
				initiativeEach Federal agency participating in the SBIR or STTR
				program shall encourage the submission of applications for support of
				nanotechnology related projects to such
				program.
						.
				(b)SunsetEffective
			 October 1, 2014, subsection (ff) of the Small Business Act, as added by
			 subsection (a) of this section, is repealed.
				207.Accelerating
			 curesThe Small Business Act
			 (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating section 44 as section 45;
			 and
				(2)by inserting after
			 section 43 the following:
					
						44.Small Business
				Innovation Research Program
							(a)NIH cures
				pilot
								(1)EstablishmentAn
				independent advisory board shall be established at the National Academy of
				Sciences (in this section referred to as the advisory board) to
				conduct periodic evaluations of the SBIR program (as that term is defined in
				section 9) of each of the National Institutes of Health (referred to in this
				section as the NIH) institutes and centers for the purpose of
				improving the management of the SBIR program through data-driven
				assessment.
								(2)Membership
									(A)In
				generalThe advisory board shall consist of—
										(i)the Director of
				the NIH;
										(ii)the Director of
				the SBIR program of the NIH;
										(iii)senior NIH
				agency managers, selected by the Director of NIH;
										(iv)industry experts,
				selected by the Council of the National Academy of Sciences in consultation
				with the Associate Administrator for Technology of the Administration and the
				Director of the Office of Science and Technology Policy; and
										(v)owners or
				operators of small business concerns that have received an award under the SBIR
				program of the NIH, selected by the Associate Administrator for Technology of
				the Administration.
										(B)Number of
				membersThe total number of members selected under clauses (iii),
				(iv), and (v) of subparagraph (A) shall not exceed 10.
									(C)Equal
				representationThe total number of members of the advisory board
				selected under clauses (i), (ii), (iii), and (iv) of subparagraph (A) shall be
				equal to the number of members of the advisory board selected under
				subparagraph (A)(v).
									(b)Addressing data
				gapsIn order to enhance the evidence-base guiding SBIR program
				decisions and changes, the Director of the SBIR program of the NIH shall
				address the gaps and deficiencies in the data collection concerns identified in
				the 2007 report of the National Academies of Science entitled An
				Assessment of the Small Business Innovation Research Program at the
				NIH.
							(c)Pilot
				program
								(1)In
				generalThe Director of the SBIR program of the NIH may initiate
				a pilot program, under a formal mechanism for designing, implementing, and
				evaluating pilot programs, to spur innovation and to test new strategies that
				may enhance the development of cures and therapies.
								(2)ConsiderationsThe
				Director of the SBIR program of the NIH may consider conducting a pilot program
				to include individuals with successful SBIR program experience in study
				sections, hiring individuals with small business development experience for
				staff positions, separating the commercial and scientific review processes, and
				examining the impact of the trend toward larger awards on the overall
				program.
								(d)Report to
				CongressThe Director of the NIH shall submit an annual report to
				Congress and the advisory board on the activities of the SBIR program of the
				NIH under this section.
							(e)SBIR grants and
				contracts
								(1)In
				generalIn awarding grants and contracts under the SBIR program
				of the NIH each SBIR program manager shall place an emphasis on applications
				that identify products and services that may enhance the development of cures
				and therapies.
								(2)Examination of
				commercialization and other metricsThe advisory board shall
				evaluate the implementation of the requirement under paragraph (1) by examining
				increased commercialization and other metrics, to be determined and collected
				by the SBIR program of the NIH.
								(3)Phase I and
				IITo the greatest extent practicable, the Director of the SBIR
				program of the NIH shall reduce the time period between Phase I and Phase II
				funding of grants and contracts under the SBIR program of the NIH to 6
				months.
								(f)LimitNot
				more than a total of 1 percent of the extramural budget (as defined in section
				9 of the Small Business Act (15 U.S.C. 638)) of the NIH for research or
				research and development may be used for the pilot program under subsection (c)
				and to carry out subsection (e).
							(g)SunsetThis
				section shall cease to be effective on the date that is 5 years after the date
				of enactment of the SBIR/STTR Reauthorization
				Act of
				2009.
							.
				IIIOversight and
			 evaluation
			301.Streamlining
			 annual evaluation requirementsSection 9(b) of the Small Business Act (15
			 U.S.C. 638(b)), as amended by section 102 of this Act, is amended—
				(1)in paragraph
			 (7)—
					(A)by striking
			 STTR programs, including the data and inserting the following:
			 “STTR programs, including—
						
							(A)the
				data
							;
					(B)by striking
			 (g)(10), (o)(9), and (o)(15), the number and all that follows
			 through under each of the SBIR and STTR programs, and a
			 description and inserting the following: “(g)(8) and (o)(9); and
						
							(B)the number of
				proposals received from, and the number and total amount of awards to, HUBZone
				small business concerns and firms with venture capital investment (including
				those majority owned and controlled by multiple venture capital firms) under
				each of the SBIR and STTR programs;
							(C)a description of
				the extent to which each Federal agency is increasing outreach and awards to
				firms owned and controlled by women and minorities under each of the SBIR and
				STTR programs;
							(D)general
				information about the implementation and compliance with the allocation of
				funds required under subsection (cc) for firms majority owned and controlled by
				multiple venture capital firms under each of the SBIR and STTR programs;
							(E)a detailed
				description of appeals of Phase III awards and notices of noncompliance with
				the SBIR and the STTR Policy Directives filed by the Administrator with Federal
				agencies; and
							(F)a
				description
							;
				and
					(2)by inserting after
			 paragraph (7) the following:
					
						(8)to coordinate the
				implementation of electronic databases at each of the Federal agencies
				participating in the SBIR program or the STTR program, including the technical
				ability of the participating agencies to electronically share
				data;
						.
				302.Data collection
			 from agencies for SBIRSection
			 9(g) of the Small Business Act (15 U.S.C. 638(g)) is amended—
				(1)by striking
			 paragraph (10);
				(2)by redesignating
			 paragraphs (8) and (9) as paragraphs (9) and (10), respectively;
				(3)by inserting after
			 paragraph (7) the following:
					
						(8)collect annually, and maintain in a common
				format in accordance with the simplified reporting requirements under
				subsection (v), such information from awardees as is necessary to assess the
				SBIR program, including information necessary to maintain the database
				described in subsection (k), including—
							(A)whether an awardee—
								(i)has venture capital or is majority owned
				and controlled by multiple venture capital firms, and, if so—
									(I)the amount of venture capital that the
				awardee has received as of the date of the award; and
									(II)the amount of
				additional capital that the awardee has invested in the SBIR technology;
									(ii)has an investor that—
									(I)is an individual who is not a citizen of
				the United States or a lawful permanent resident of the United States, and if
				so, the name of any such individual; or
									(II)is a person that is not an individual and
				is not organized under the laws of a State or the United States, and if so the
				name of any such person;
									(iii)is owned by a woman or has a woman as a
				principal investigator;
								(iv)is owned by a socially or economically
				disadvantaged individual or has a socially or economically disadvantaged
				individual as a principal investigator;
								(v)received assistance under the FAST program
				under section 34 or the outreach program under subsection (s); or
								(vi)is a faculty member or a student of an
				institution of higher education, as that term is defined in section 101 of the
				Higher Education Act of 1965 (20 U.S.C. 1001); and
								(B)a justification statement from the agency,
				if an awardee receives an award in an amount that is more than the award
				guidelines under this section;
							; and
				
				(4)in paragraph (10),
			 as so redesignated, by adding and at the end.
				303.Data collection
			 from agencies for STTRSection
			 9(o) of the Small Business Act (15 U.S.C. 638(o)) is amended—
				(1)by striking
			 paragraph (9) and inserting the following:
					
						(9)collect annually,
				and maintain in a common format in accordance with the simplified reporting
				requirements under subsection (v), such information from applicants and
				awardees as is necessary to assess the STTR program outputs and outcomes,
				including information necessary to maintain the database described in
				subsection (k), including—
							(A)whether an applicant or awardee—
								(i)has venture capital or is majority owned
				and controlled by multiple venture capital firms, and, if so—
									(I)the amount of venture capital that the
				applicant or awardee has received as of the date of the application or award,
				as applicable; and
									(II)the amount of
				additional capital that the applicant or awardee has invested in the SBIR
				technology;
									(ii)has an investor that—
									(I)is an individual who is not a citizen of
				the United States or a lawful permanent resident of the United States, and if
				so, the name of any such individual; or
									(II)is a person that is not an individual and
				is not organized under the laws of a State or the United States, and if so the
				name of any such person;
									(iii)is owned by a woman or has a woman as a
				principal investigator;
								(iv)is owned by a socially or economically
				disadvantaged individual or has a socially or economically disadvantaged
				individual as a principal investigator;
								(v)received assistance under the FAST program
				under section 34 or the outreach program under subsection (s); or
								(vi)is a faculty member or a student of an
				institution of higher education, as that term is defined in section 101 of the
				Higher Education Act of 1965 (20 U.S.C. 1001); and
								(B)if an awardee
				receives an award in an amount that is more than the award guidelines under
				this section, a statement from the agency that justifies the award
				amount;
							;
				(2)in paragraph (14),
			 by adding and at the end;
				(3)by striking
			 paragraph (15); and
				(4)by redesignating
			 paragraph (16) as paragraph (15).
				304.Public
			 databaseSection 9(k)(1) of
			 the Small Business Act (15 U.S.C. 638(k)(1)) is amended—
				(1)in subparagraph
			 (D), by striking and at the end;
				(2)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(F)for each small business concern that has
				received a Phase I or Phase II SBIR or STTR award from a Federal agency,
				whether the small business concern—
							(i)has venture capital and, if so, whether the
				small business concern is registered as majority owned and controlled by
				multiple venture capital companies as required under subsection (cc)(3);
							(ii)is owned by a woman or has a woman as a
				principal investigator;
							(iii)is owned by a socially or economically
				disadvantaged individual or has a socially or economically disadvantaged
				individual as a principal investigator;
							(iv)received assistance under the FAST program
				under section 34 or the outreach program under subsection (s); or
							(v)is owned by a faculty member or a student
				of an institution of higher education, as that term is defined in section 101
				of the Higher Education Act of 1965 (20 U.S.C.
				1001).
							.
				305.Government
			 databaseSection 9(k)(2) of
			 the Small Business Act (15 U.S.C. 638(k)(2)) is amended—
				(1)by redesignating subparagraphs (C), (D),
			 and (E) as subparagraphs (D), (E), and (F), respectively;
				(2)by inserting after
			 subparagraph (B) the following:
					
						(C)includes, for each
				awardee—
							(i)the name, size,
				location, and any identifying number assigned to the awardee by the
				Administrator;
							(ii)whether the
				awardee has venture capital, and, if so—
								(I)the amount of
				venture capital as of the date of the award;
								(II)the percentage of
				ownership of the awardee held by a venture capital firm, including whether the
				awardee is majority owned and controlled by multiple venture capital firms;
				and
								(III)the amount of
				additional capital that the awardee has invested in the SBIR technology, which
				information shall be collected on an annual basis;
								(iii)the names and
				locations of any affiliates of the awardee;
							(iv)the number of
				employees of the awardee;
							(v)the number of
				employees of the affiliates of the awardee; and
							(vi)the names of, and
				the percentage of ownership of the awardee held by—
								(I)any individual who
				is not a citizen of the United States or a lawful permanent resident of the
				United States; or
								(II)any person that
				is not an individual and is not organized under the laws of a State or the
				United States;
								;
				and
				(3)in subparagraph
			 (D), as so redesignated—
					(A)in clause (ii), by
			 striking and at the end; and
					(B)by adding at the
			 end, the following:
						
							(iv)whether the
				applicant was majority owned and controlled by multiple venture capital firms;
				and
							(v)the number of
				employees of the
				applicant;
							.
					306.Accuracy in
			 funding base calculations
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, and every 3 years thereafter, the
			 Comptroller General of the United States shall—
					(1)conduct a fiscal
			 and management audit of the SBIR program and the STTR program for the
			 applicable period to—
						(A)determine whether
			 Federal agencies comply with the expenditure amount requirements under
			 subsections (f)(1) and (n)(1) of section 9 of the Small Business Act (15 U.S.C.
			 638), as amended by this Act;
						(B)assess the extent
			 of compliance with the requirements of section 9(i)(2) of the Small Business
			 Act (15 U.S.C. 638(i)(2)) by Federal agencies participating in the SBIR program
			 or the STTR program and the Administration;
						(C)assess whether it
			 would be more consistent and effective to base the amount of the allocations
			 under the SBIR program and the STTR program on a percentage of the research and
			 development budget of a Federal agency, rather than the extramural budget of
			 the Federal agency; and
						(D)determine the
			 portion of the extramural research or research and development budget of a
			 Federal agency that each Federal agency spends for administrative purposes
			 relating to the SBIR program or STTR program, and for what specific purposes,
			 including the portion, if any, of such budget the Federal agency spends for
			 salaries and expenses, travel to visit applicants, outreach events, marketing,
			 and technical assistance; and
						(2)submit a report to
			 the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives regarding the audit
			 conducted under paragraph (1), including the assessments required under
			 subparagraphs (B) and (C), and the determination made under subparagraph (D) of
			 paragraph (1).
					(b)Definition of
			 applicable periodIn this section, the term applicable
			 period means—
					(1)for the first
			 report submitted under this section, the period beginning on October 1, 2000,
			 and ending on September 30 of the last full fiscal year before the date of
			 enactment of this Act for which information is available; and
					(2)for the second and
			 each subsequent report submitted under this section, the period—
						(A)beginning on
			 October 1 of the first fiscal year after the end of the most recent full fiscal
			 year relating to which a report under this section was submitted; and
						(B)ending on
			 September 30 of the last full fiscal year before the date of the report.
						307.Continued
			 evaluation by the National Academy of SciencesSection 108 of the Small Business
			 Reauthorization Act of 2000 (15 U.S.C. 638 note) is amended by adding at the
			 end the following:
				
					(e)Extensions and
				enhancements of authority
						(1)In
				generalNot later than 6 months after the date of enactment of
				the SBIR/STTR Reauthorization Act of
				2009, the head of each agency described in subsection (a), in
				consultation with the Small Business Administration, shall cooperatively enter
				into an agreement with the National Academy of Sciences for the National
				Research Council to conduct a study described in subsection (a)(1) and make
				recommendations described in subsection (a)(2) not later than 4 years after the
				date of enactment of the SBIR/STTR
				Reauthorization Act of 2009, and every 4 years thereafter.
						(2)ReportingAn
				agreement under paragraph (1) shall require that not later than 4 years after
				the date of enactment of the SBIR/STTR
				Reauthorization Act of 2009, and every 4 years thereafter, the
				National Research Council shall submit to the head of the agency entering into
				the agreement, the Committee on Small Business and Entrepreneurship of the
				Senate, and the Committee on Small Business of the House of Representatives a
				report regarding the study conducted under paragraph (1) and containing the
				recommendations described in paragraph
				(1).
						.
			308.Technology
			 insertion reporting requirementsSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
				
					(gg)Phase III
				reportingThe annual SBIR or STTR report to Congress by the
				Administration under subsection (b)(7) shall include, for each Phase III award
				made by the Federal agency—
						(1)the name of the
				agency or component of the agency or the non-Federal source of capital making
				the Phase III award;
						(2)the name of the
				small business concern or individual receiving the Phase III award; and
						(3)the dollar amount
				of the Phase III
				award.
						.
			309.Intellectual
			 property protections
				(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study of the SBIR program to assess whether—
					(1)Federal agencies
			 comply with the data rights protections for SBIR awardees and the technologies
			 of SBIR awardees under section 9 of the Small Business Act (15 U.S.C.
			 638);
					(2)the laws and
			 policy directives intended to clarify the scope of data rights, including in
			 prototypes and mentor-protégé relationships and agreements with Federal
			 laboratories, are sufficient to protect SBIR awardees; and
					(3)there is an
			 effective grievance tracking process for SBIR awardees who have grievances
			 against a Federal agency regarding data rights and a process for resolving
			 those grievances.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Small Business and Entrepreneurship of
			 the Senate and the Committee on Small Business of the House of Representatives
			 a report regarding the study conducted under subsection (a).
				IVPolicy
			 directives
			401.Conforming
			 amendments to the SBIR and the STTR Policy Directives
				(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Administrator shall
			 promulgate amendments to the SBIR Policy Directive and the STTR Policy
			 Directive to conform such directives to this Act and the amendments made by
			 this Act.
				(b)Publishing SBIR
			 Policy Directive and the STTR Policy Directive in the Federal
			 RegisterNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall publish the amended SBIR Policy Directive and
			 the amended STTR Policy Directive in the Federal Register.
				
	
		1.Short titleThis Act may be cited as the
			 SBIR/STTR Reauthorization Act of
			 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Reauthorization of the
				SBIR and STTR programs
				Sec. 101. Extension of termination
				dates.
				Sec. 102. Status of the Office of
				Technology.
				Sec. 103. SBIR allocation increase.
				Sec. 104. STTR allocation increase.
				Sec. 105. SBIR and STTR award
				levels.
				Sec. 106. Agency and program
				collaboration.
				Sec. 107. Elimination of Phase II
				invitations.
				Sec. 108. Majority-venture investments in SBIR
				firms.
				Sec. 109. SBIR and STTR special acquisition
				preference.
				Sec. 110. Collaborating with Federal
				laboratories and research and development centers.
				Sec. 111. Notice requirement.
				TITLE II—Outreach and
				commercialization initiatives
				Sec. 201. Rural and State outreach.
				Sec. 202. SBIR–STEM Workforce Development Grant
				Pilot Program.
				Sec. 203. Technical assistance for
				awardees.
				Sec. 204. Commercialization program at
				Department of Defense.
				Sec. 205. Commercialization Pilot Program for
				civilian agencies.
				Sec. 206. Nanotechnology
				initiative.
				Sec. 207. Accelerating cures.
				TITLE III—Oversight and
				evaluation
				Sec. 301. Streamlining annual evaluation
				requirements.
				Sec. 302. Data collection from agencies for
				SBIR.
				Sec. 303. Data collection from agencies for
				STTR.
				Sec. 304. Public database.
				Sec. 305. Government database.
				Sec. 306. Accuracy in funding base
				calculations.
				Sec. 307. Continued evaluation by the National
				Academy of Sciences.
				Sec. 308. Technology insertion reporting
				requirements.
				Sec. 309. Intellectual property
				protections.
				TITLE IV—Policy
				directives
				Sec. 401. Conforming amendments to the SBIR and
				the STTR Policy Directives.
			
		3.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the terms
			 extramural budget, Federal agency, Small
			 Business Innovation Research Program, SBIR, Small
			 Business Technology Transfer Program, and STTR have the
			 meanings given such terms in section 9 of the Small Business Act (15 U.S.C.
			 638); and
			(3)the term small
			 business concern has the same meaning as under section 3 of the Small
			 Business Act (15 U.S.C. 632).
			IReauthorization of the
			 SBIR and STTR programs
			101.Extension of
			 termination dates
				(a)SBIRSection
			 9(m) of the Small Business Act (15 U.S.C. 638(m)) is amended by striking
			 2008 and inserting 2023.
				(b)STTRSection
			 9(n)(1)(A) of the Small Business Act (15 U.S.C. 638(n)(1)(A)) is amended by
			 striking 2009 and inserting 2023.
				102.Status of the Office
			 of TechnologySection 9(b) of
			 the Small Business Act (15 U.S.C. 638(b)) is amended—
				(1)in paragraph (7), by
			 striking and at the end;
				(2)in paragraph (8), by
			 striking the period at the end and inserting ; and;
				(3)by redesignating
			 paragraph (8) as paragraph (9); and
				(4)by adding at the end the
			 following:
					
						(10)to maintain an Office of
				Technology to carry out the responsibilities of the Administration under this
				section, which shall be—
							(A)headed by the Assistant
				Administrator for Technology, who shall report directly to the Administrator;
				and
							(B)independent from the
				Office of Government Contracting of the Administration and sufficiently staffed
				and funded to comply with the oversight, reporting, and public database
				responsibilities assigned to the Office of Technology by the
				Administrator.
							.
				103.SBIR allocation
			 increaseSection 9(f) of the
			 Small Business Act (15 U.S.C. 638(f)) is amended—
				(1)in paragraph (1)—
					(A)in the matter preceding
			 subparagraph (A), by striking Each and inserting Except
			 as provided in paragraph (2)(C), each;
					(B)in subparagraph (B), by
			 striking and at the end; and
					(C)by striking subparagraph
			 (C) and inserting the following:
						
							(C)not less than 2.5 percent
				of such budget in each of fiscal years 2009 and 2010;
							(D)not less than 2.6 percent
				of such budget in fiscal year 2011;
							(E)not less than 2.7 percent
				of such budget in fiscal year 2012;
							(F)not less than 2.8 percent
				of such budget in fiscal year 2013;
							(G)not less than 2.9 percent
				of such budget in fiscal year 2014;
							(H)not less than 3.0 percent
				of such budget in fiscal year 2015;
							(I)not less than 3.1 percent
				of such budget in fiscal year 2016;
							(J)not less than 3.2 percent
				of such budget in fiscal year 2017;
							(K)not less than 3.3 percent
				of such budget in fiscal year 2018;
							(L)not less than 3.4 percent
				of such budget in fiscal year 2019; and
							(M)not less than 3.5 percent
				of such budget in fiscal year 2020 and each fiscal year
				thereafter,
							;
				and
					(2)in paragraph (2)—
					(A)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting
			 the margins accordingly;
					(B)by striking A
			 Federal agency and inserting the following:
						
							(A)In
				generalA Federal agency
							;
				and
					(C)by adding at the end the
			 following:
						
							(B)Department of Defense
				and Department of EnergyFor the Department of Defense and the
				Department of Energy, to the greatest extent practicable, the percentage of the
				extramural budget in excess of 2.5 percent required to be expended with small
				business concerns under subparagraphs (D) through (M) of paragraph (1)—
								(i)may not be used for new
				Phase I or Phase II awards; and
								(ii)shall be used for
				activities that further the readiness levels of technologies developed under
				Phase II awards, including conducting testing and evaluation to promote the
				transition of such technologies into commercial or defense products, or systems
				furthering the mission needs of the Department of Defense or the Department of
				Energy, as the case may
				be.
								.
					104.STTR allocation
			 increaseSection 9(n)(1)(B) of
			 the Small Business Act (15 U.S.C. 638(n)(1)(B)) is amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)in clause (ii), by
			 striking thereafter. and inserting through fiscal year
			 2010;; and
				(3)by adding at the end the
			 following:
					
						(iii)0.4 percent for fiscal
				years 2011 and 2012;
						(iv)0.5 percent for fiscal
				years 2013 and 2014; and
						(v)0.6 percent for fiscal
				year 2015 and each fiscal year
				thereafter.
						.
				105.SBIR and STTR award
			 levels
				(a)SBIR
			 adjustmentsSection 9(j)(2)(D) of the Small Business Act (15
			 U.S.C. 638(j)(2)(D)) is amended—
					(1)by striking
			 $100,000 and inserting $150,000; and
					(2)by striking
			 $750,000 and inserting $1,000,000.
					(b)STTR
			 adjustmentsSection 9(p)(2)(B)(ix) of the Small Business Act (15
			 U.S.C. 638(p)(2)(B)(ix)) is amended—
					(1)by striking
			 $100,000 and inserting $150,000; and
					(2)by striking
			 $750,000 and inserting $1,000,000.
					(c)Triennial
			 adjustmentsSection 9 of the
			 Small Business Act (15 U.S.C. 638) is amended—
					(1)in subsection
			 (j)(2)(D)—
						(A)by striking 5
			 years and inserting 3 years; and
						(B)by striking and
			 programmatic considerations; and
						(2)in subsection
			 (p)(2)(B)(ix) by striking greater or lesser amounts to be awarded at the
			 discretion of the awarding agency, and inserting an adjustment
			 for inflation of such amounts once every 3 years,.
					(d)Limitation on certain
			 awardsSection 9 of the Small Business Act (15 U.S.C. 638) is
			 amended by adding at the end the following:
					
						(aa)Limitation on certain
				awards
							(1)LimitationNo
				Federal agency may issue an award under the SBIR program or the STTR program if
				the size of the award exceeds the award guidelines established under this
				section by more than 50 percent.
							(2)Maintainance of
				informationParticipating agencies shall maintain information on
				awards exceeding the guidelines established under this section,
				including—
								(A)the amount of each
				award;
								(B)a justification for
				exceeding the award amount;
								(C)the identity and location
				of each award recipient; and
								(D)whether a recipient has
				received any venture capital investment and, if so, whether the recipient is
				majority-owned and controlled by multiple venture capital companies.
								(3)ReportsThe
				Administrator shall include the information described in paragraph (2) in the
				annual report of the Administrator to Congress.
							(4)Rule of
				constructionNothing in this subsection shall be construed to
				prevent a Federal agency from supplementing an award under the SBIR program or
				the STTR program using funds of the Federal agency that are not part of the
				SBIR program or the STTR program of the Federal
				agency.
							.
				106.Agency and program
			 collaborationSection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
				
					(bb)Subsequent
				phases
						(1)Agency
				collaborationA small business concern that received an award
				from a Federal agency under this section shall be eligible to receive an award
				for a subsequent phase from another Federal agency, if the head of each
				relevant Federal agency or the relevant component of the Federal agency makes a
				written determination that the topics of the relevant awards are the same and
				both agencies report the awards to the Administrator for inclusion in the
				public database under subsection (k).
						(2)SBIR and STTR
				collaborationA small business concern which received an award
				under this section under the SBIR program or the STTR program may receive an
				award under this section for a subsequent phase in either the SBIR program or
				the STTR program and the participating agency or agencies shall report the
				awards to the Administrator for inclusion in the public database under
				subsection
				(k).
						.
			107.Elimination of Phase
			 II invitations
				(a)In
			 generalSection 9(e) of the
			 Small Business Act (15 U.S.C. 638(e)) is amended—
					(1)in paragraph (4)(B), by
			 striking to further and inserting: which shall not
			 include any invitation, pre-screening, pre-selection, or down-selection process
			 for eligibility for the second phase, that will further; and
					(2)in paragraph (6)(B), by
			 striking to further develop proposed ideas to and inserting
			 which shall not include any invitation, pre-screening, pre-selection, or
			 down-selection process for eligibility for the second phase, that will further
			 develop proposals that.
					(b)Technical and
			 conforming amendmentsThe Small Business Act (15 U.S.C. 638) is
			 amended—
					(1)in section 9—
						(A)in subsection (e)—
							(i)in paragraph (8), by
			 striking and at the end;
							(ii)in paragraph (9)—
								(I)by striking the
			 second or the third phase and inserting Phase II or Phase
			 III; and
								(II)by striking the period
			 at the end and inserting a semicolon; and
								(iii)by adding at the end
			 the following:
								
									(10)the term Phase
				I means—
										(A)with respect to the SBIR
				program, the first phase described in paragraph (4)(A); and
										(B)with respect to the STTR
				program, the first phase described in paragraph (6)(A);
										(11)the term Phase
				II means—
										(A)with respect to the SBIR
				program, the second phase described in paragraph (4)(B); and
										(B)with respect to the STTR
				program, the second phase described in paragraph (6)(B); and
										(12)the term Phase
				III means—
										(A)with respect to the SBIR
				program, the third phase described in paragraph (4)(C); and
										(B)with respect to the STTR
				program, the third phase described in paragraph
				(6)(C).
										;
							(B)in subsection (j)—
							(i)in paragraph (1)(B), by
			 striking phase two and inserting Phase II;
							(ii)in paragraph (2)—
								(I)in subparagraph
			 (B)—
									(aa)by striking the
			 third phase each place it appears and inserting Phase
			 III; and
									(bb)by striking the
			 second phase and inserting Phase II;
									(II)in subparagraph
			 (D)—
									(aa)by striking the
			 first phase and inserting Phase I; and
									(bb)by striking the
			 second phase and inserting Phase II;
									(III)in subparagraph (F), by
			 striking the third phase and inserting Phase
			 III;
								(IV)in subparagraph
			 (G)—
									(aa)by striking the
			 first phase and inserting Phase I; and
									(bb)by striking the
			 second phase and inserting Phase II; and
									(V)in subparagraph
			 (H)—
									(aa)by striking the
			 first phase and inserting Phase I;
									(bb)by striking
			 second phase each place it appears and inserting Phase
			 II; and
									(cc)by striking third
			 phase and inserting Phase III; and
									(iii)in paragraph
			 (3)—
								(I)in subparagraph
			 (A)—
									(aa)by striking the
			 first phase (as described in subsection (e)(4)(A)) and inserting
			 Phase I;
									(bb)by striking the
			 second phase (as described in subsection (e)(4)(B)) and inserting
			 Phase II; and
									(cc)by striking the
			 third phase (as described in subsection (e)(4)(C)) and inserting
			 Phase III; and
									(II)in subparagraph (B), by
			 striking second phase and inserting Phase
			 II;
								(C)in subsection (k)—
							(i)by striking first
			 phase each place it appears and inserting Phase I;
			 and
							(ii)by striking
			 second phase each place it appears and inserting Phase
			 II;
							(D)in subsection
			 (l)(2)—
							(i)by striking the
			 first phase and inserting Phase I; and
							(ii)by striking the
			 second phase and inserting Phase II;
							(E)in subsection
			 (o)(13)—
							(i)in subparagraph (B), by
			 striking second phase and inserting Phase II;
			 and
							(ii)in subparagraph (C), by
			 striking third phase and inserting Phase
			 III;
							(F)in subsection (p)—
							(i)in paragraph
			 (2)(B)—
								(I)in clause (vi)—
									(aa)by striking the
			 second phase and inserting Phase II; and
									(bb)by striking the
			 third phase and inserting Phase III; and
									(II)in clause (ix)—
									(aa)by striking the
			 first phase and inserting Phase I; and
									(bb)by striking the
			 second phase and inserting Phase II; and
									(ii)in paragraph (3)—
								(I)by striking the
			 first phase (as described in subsection (e)(6)(A)) and inserting
			 Phase I;
								(II)by striking the
			 second phase (as described in subsection (e)(6)(B)) and inserting
			 Phase II; and
								(III)by striking the
			 third phase (as described in subsection (e)(6)(A)) and inserting
			 Phase III;
								(G)in subsection
			 (q)(3)—
							(i)in subparagraph
			 (A)—
								(I)in the subparagraph
			 heading, by striking First phase and inserting
			 Phase
			 I; and
								(II)by striking first
			 phase and inserting Phase I; and
								(ii)in subparagraph
			 (B)—
								(I)in the subparagraph
			 heading, by striking Second phase and inserting
			 Phase
			 II; and
								(II)by striking
			 second phase and inserting Phase II;
								(H)in subsection (r)—
							(i)in the subsection
			 heading, by striking Third Phase and inserting
			 Phase
			 III;
							(ii)in paragraph (1)—
								(I)in the first
			 sentence—
									(aa)by striking for
			 the second phase and inserting for Phase II;
									(bb)by striking third
			 phase and inserting Phase III; and
									(cc)by striking
			 second phase period and inserting Phase II
			 period; and
									(II)in the second
			 sentence—
									(aa)by striking
			 second phase and inserting Phase II; and
									(bb)by striking third
			 phase and inserting Phase III; and
									(iii)in paragraph (2), by
			 striking third phase and inserting Phase III;
			 and
							(I)in subsection (u)(2)(B),
			 by striking the first phase and inserting Phase
			 I;
						(2)in section 34—
						(A)in subsection
			 (c)(2)(B)(ii), by striking first phase and second phase SBIR
			 awards and inserting Phase I and Phase II SBIR awards (as
			 defined in section 9(e)); and
						(B)in subsection
			 (e)(2)(A)—
							(i)in clause (i), by
			 striking first phase awards and all that follows and inserting
			 Phase I awards (as defined in section 9(e));; and
							(ii)by striking first
			 phase each place it appears and inserting Phase I;
			 and
							(3)in section
			 35(c)(2)(B)(vii), by striking third phase and inserting
			 Phase III.
					108.Majority-venture
			 investments in SBIR firms
				(a)In
			 generalSection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
					
						(cc)Majority-venture
				investments in SBIR firms
							(1)Authority and
				determination
								(A)In
				generalUpon a written determination provided not later than 30
				days in advance to the Administrator and to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives—
									(i)the Director of the
				National Institutes of Health may award not more than 18 percent of the SBIR
				funds of the National Institutes of Health allocated in accordance with this
				Act, in the first full fiscal year beginning after the date of enactment of
				this subsection, and each fiscal year thereafter, to small business concerns
				that are owned in majority part by venture capital companies and that satisfy
				the qualification requirements under paragraph (2) through competitive,
				merit-based procedures that are open to all eligible small business concerns;
				and
									(ii)the head of any other
				Federal agency participating in the SBIR program may award not more than 8
				percent of the SBIR funds of the Federal agency allocated in accordance with
				this Act, in the first full fiscal year beginning after the date of enactment
				of this subsection, and each fiscal year thereafter, to small business concerns
				that are majority owned by venture capital companies and that satisfy the
				qualification requirements under paragraph (2) through competitive, merit-based
				procedures that are open to all eligible small business concerns.
									(B)DeterminationA
				written determination made under subparagraph (A) shall explain how the use of
				the authority under that subparagraph will induce additional venture capital
				funding of small business innovations, substantially contribute to the mission
				of the funding Federal agency, demonstrate a need for public research, and
				otherwise fulfill the capital needs of small business concerns for additional
				financing for the SBIR project.
								(2)Qualification
				requirementsThe Administrator shall establish requirements
				relating to the affiliation by small business concerns with venture capital
				companies, which may not exclude a United States small business concern from
				participation in the program under paragraph (1) on the basis that the small
				business concern is owned in majority part by, or controlled by, more than 1
				United States venture capital company, so long as no single venture capital
				company owns more than 49 percent of the small business concern.
							(3)RegistrationA
				small business concern that is majority owned and controlled by multiple
				venture capital companies and qualified for participation in the program
				authorized under paragraph (1) shall—
								(A)register with the
				Administrator on the date that the small business concern submits an
				application for an award under the SBIR program; and
								(B)indicate whether the
				small business concern is registered under subparagraph (A) in any SBIR
				proposal.
								(4)ComplianceA
				Federal agency described in paragraph (1) shall collect data regarding the
				number and dollar amounts of phase I, phase II, and all other categories of
				awards under the SBIR program, and the Administrator shall report on the data
				and the compliance of each such Federal agency with the maximum amounts under
				paragraph (1) as part of the annual report by the Administration under
				subsection (b)(7).
							(5)EnforcementIf
				a Federal agency awards more than the amount authorized under paragraph (1) for
				a purpose described in paragraph (1), the amount awarded in excess of the
				amount authorized under paragraph (1) shall be transferred to the funds for
				general SBIR programs from the non-SBIR research and development funds of the
				Federal agency within 60 days of the date on which the Federal agency awarded
				more than the amount authorized under paragraph (1) for a purpose described in
				paragraph
				(1).
							.
				(b)Technical and
			 conforming amendmentSection 3 of the Small Business Act (15
			 U.S.C. 632) is amended by adding at the end the following:
					
						(t)Venture capital
				companyIn this Act, the term venture capital
				company means an entity described in clause (i), (v), or (vi) of section
				121.103(b)(5) of title 13, Code of Federal Regulations (or any successor
				thereto).
						.
				(c)Assistance for
			 determining affiliatesNot later than 30 days after the date of
			 enactment of this Act, the Administrator shall post on the website of the
			 Administration (with a direct link displayed on the homepage of the website of
			 the Administration or the SBIR website of the Administration)—
					(1)a clear explanation of
			 the SBIR affiliation rules under part 121 of title 13, Code of Federal
			 Regulations; and
					(2)contact information for
			 officers or employees of the Administration who—
						(A)upon request, shall
			 review an issue relating to the rules described in paragraph (1); and
						(B)shall respond to a
			 request under subparagraph (A) not later than 20 business days after the date
			 on which the request is received.
						109.SBIR and STTR special
			 acquisition preferenceSection
			 9(r) of the Small Business Act (15 U.S.C. 638(r)) is amended by adding at the
			 end the following:
				
					(4)Phase III
				awardsTo the greatest extent practicable, Federal agencies and
				Federal prime contractors shall issue Phase III awards relating to technology,
				including sole source awards, to the SBIR and STTR award recipients that
				developed the
				technology.
					.
			110.Collaborating with
			 Federal laboratories and research and development centersSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
				
					(dd)Collaborating with
				Federal laboratories and research and development centers
						(1)AuthorizationSubject
				to the limitations under this section, the head of each participating Federal
				agency may make SBIR and STTR awards to any eligible small business concern
				that—
							(A)intends to enter into an
				agreement with a Federal laboratory or federally funded research and
				development center for portions of the activities to be performed under that
				award; or
							(B)has entered into a
				cooperative research and development agreement (as defined in section 12(d) of
				the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(d)))
				with a Federal laboratory.
							(2)ProhibitionNo
				Federal agency shall—
							(A)condition an SBIR or STTR
				award upon entering into agreement with any Federal laboratory or any federally
				funded laboratory or research and development center for any portion of the
				activities to be performed under that award;
							(B)approve an agreement
				between a small business concern receiving a SBIR or STTR award and a Federal
				laboratory or federally funded laboratory or research and development center,
				if the small business concern performs a lesser portion of the activities to be
				performed under that award than required by this section and by the SBIR Policy
				Directive and the STTR Policy Directive of the Administrator; or
							(C)approve an agreement that
				violates any provision, including any data rights protections provision, of
				this section or the SBIR and the STTR Policy Directives.
							(3)ImplementationNot
				later than 180 days after the date of enactment of this subsection, the
				Administrator shall modify the SBIR Policy Directive and the STTR Policy
				Directive issued under this section to ensure that small business
				concerns—
							(A)have the flexibility to
				use the resources of the Federal laboratories and federally funded research and
				development centers; and
							(B)are not mandated to enter
				into agreement with any Federal laboratory or any federally funded laboratory
				or research and development center as a condition of an
				award.
							.
			111.Notice
			 requirementThe head of any
			 Federal agency involved in a case or controversy before any Federal judicial or
			 administrative tribunal concerning the SBIR program or the STTR program shall
			 provide timely notice, as determined by the Administrator, of the case or
			 controversy to the Administrator.
			IIOutreach and
			 commercialization initiatives
			201.Rural and State
			 outreach
				(a)OutreachSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended by inserting after subsection (r) the following:
					
						(s)Outreach
							(1)Definition of eligible
				StateIn this subsection, the
				term eligible State means a State—
								(A)for which the total value of contracts
				awarded to the State under this section during the most recent fiscal year for
				which data is available was less than $5,000,000; and
								(B)that certifies to the Administrator that
				the State will, upon receipt of assistance under this subsection, provide
				matching funds from non-Federal sources in an amount that is not less than 50
				percent of the amount provided under this subsection.
								(2)Program
				authorityOf amounts made
				available to carry out this section for each of fiscal years 2010 through 2014,
				the Administrator may expend with eligible States not more than $5,000,000 in
				each such fiscal year in order to increase the participation of small business
				concerns located in those States in the programs under this section.
							(3)Amount of
				assistanceThe amount of
				assistance provided to an eligible State under this subsection in any fiscal
				year—
								(A)shall be equal to not more than 50 percent
				of the total amount of matching funds from non-Federal sources provided by the
				State; and
								(B)shall not exceed $100,000.
								(4)Use of
				assistanceAssistance
				provided to an eligible State under this subsection shall be used by the State,
				in consultation with State and local departments and agencies, for programs and
				activities to increase the participation of small business concerns located in
				the State in the programs under this section, including—
								(A)the establishment of quantifiable
				performance goals, including goals relating to—
									(i)the number of program awards under this
				section made to small business concerns in the State; and
									(ii)the total amount of Federal research and
				development contracts awarded to small business concerns in the State;
									(B)the provision of competition outreach
				support to small business concerns in the State that are involved in research
				and development; and
								(C)the development and dissemination of
				educational and promotional information relating to the programs under this
				section to small business concerns in the
				State.
								.
				(b)Federal and State
			 Program ExtensionSection 34 of the Small Business Act (15 U.S.C.
			 657d) is amended—
					(1)in subsection (h), by
			 striking 2001 through 2005 each place it appears and inserting
			 2010 through 2014; and
					(2)in subsection (i), by
			 striking 2005 and inserting 2014.
					(c)Matching
			 requirementsSection 34(e)(2)
			 of the Small Business Act (15 U.S.C. 657d(e)(2)) is amended—
					(1)in subparagraph (A)—
						(A)in clause (i), by striking 50
			 cents and inserting 35 cents; and
						(B)in clause (iii), by
			 striking 75 cents and inserting 50 cents;
						(2)in subparagraph (B), by
			 striking 50 cents and inserting 35 cents;
					(3)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (D) and (E), respectively; and
					(4)by inserting after
			 subparagraph (B) the following:
						
							(C)Rural areas
								(i)In
				generalExcept as provided in clause (ii), the non-Federal share
				of the cost of the activity carried out using an award or under a cooperative
				agreement under this section shall be 35 cents for each Federal dollar that
				will be directly allocated by a recipient described in paragraph (A) to serve
				small business concerns located in a rural area.
								(ii)Enhanced rural
				awardsFor a recipient located in a rural area that is located in
				a State described in subparagraph (A)(i), the non-Federal share of the cost of
				the activity carried out using an award or under a cooperative agreement under
				this section shall be 15 cents for each Federal dollar that will be directly
				allocated by a recipient described in paragraph (A) to serve small business
				concerns located in the rural area.
								(iii)Definition of rural
				areaIn this subparagraph, the term rural area has
				the meaning given that term in section 1393(a)(2)) of the Internal Revenue Code
				of
				1986.
								.
					202.SBIR–STEM Workforce
			 Development Grant Pilot Program
				(a)Pilot program
			 establishedFrom amounts made available to carry out this
			 section, the Administrator shall establish a SBIR–STEM Workforce Development
			 Grant Pilot Program to encourage the business community to provide workforce
			 development opportunities for college students, in the fields of science,
			 technology, engineering, and math (in this section referred to as STEM
			 college students), by providing a SBIR bonus grant.
				(b)Eligible entities
			 definedIn this section the term eligible entity
			 means a grantee receiving a grant under the SBIR Program on the date of the
			 bonus grant under subsection (a) that provides an internship program for STEM
			 college students.
				(c)AwardsAn
			 eligible entity shall receive a bonus grant equal to 10 percent of either a
			 Phase I or Phase II grant, as applicable, with a total award maximum of not
			 more than $10,000 per year.
				(d)EvaluationFollowing
			 the fourth year of funding under this section, the Administrator shall submit a
			 report to Congress on the results of the SBIR–STEM Workforce Development Grant
			 Pilot Program.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$1,000,000 for fiscal
			 year 2011;
					(2)$1,000,000 for fiscal
			 year 2012;
					(3)$1,000,000 for fiscal
			 year 2013;
					(4)$1,000,000 for fiscal
			 year 2014; and
					(5)$1,000,000 for fiscal
			 year 2015.
					203.Technical assistance
			 for awardeesSection 9(q)(3)
			 of the Small Business Act (15 U.S.C. 638(q)(3)) is amended—
				(1)in subparagraph (A), by
			 striking $4,000 and inserting $5,000;
				(2)in subparagraph
			 (B)—
					(A)by striking , with
			 funds available from their SBIR awards,; and
					(B)by striking $4,000
			 per year and inserting $5,000 per year, which shall be in
			 addition to the amount of the recipient’s award; and
					(3)by adding at the end the
			 following:
					
						(C)FlexibilityIn
				carrying out subparagraphs (A) and (B), each Federal agency shall provide the
				allowable amounts to a recipient that meets the eligibility requirements under
				the applicable subparagraph, if the recipient requests to seek technical
				assistance from an individual or entity other than the vendor selected under
				paragraph (2) by the Federal agency.
						(D)LimitationA
				Federal agency may not—
							(i)use the amounts
				authorized under subparagraph (A) or (B) unless the vendor selected under
				paragraph (2) provides the technical assistance to the recipient; or
							(ii)enter a contract with a
				vendor under paragraph (2) under which the amount provided for technical
				assistance is based on total number of Phase I or Phase II
				awards.
							.
				204.Commercialization
			 program at Department of DefenseSection 9(y) of the Small Business Act (15
			 U.S.C. 638(y)) is amended—
				(1)in the subsection
			 heading, by striking pilot;
				(2)by striking
			 Pilot each place that term appears;
				(3)in paragraph (1)—
					(A)by inserting or
			 Small Business Technology Transfer Program after Small Business
			 Innovation Research Program; and
					(B)by adding at the end the
			 following: The authority to create and administer a Commercialization
			 Program under this subsection may not be construed to eliminate or replace any
			 other SBIR program or STTR program that enhances the insertion or transition of
			 SBIR or STTR technologies, including any such program in effect on the date of
			 enactment of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 119 Stat. 3136).;
					(4)in paragraph (2), by
			 inserting or Small Business Technology Transfer Program after
			 Small Business Innovation Research Program;
				(5)in paragraph (4), by
			 inserting or Small Business Technology Transfer Program after
			 Small Business Innovation Research Program;
				(6)by striking paragraph
			 (6);
				(7)by redesignating
			 paragraph (5) as paragraph (7); and
				(8)by inserting after
			 paragraph (4) the following:
					
						(5)Insertion
				incentivesFor any contract with a value of not less than
				$100,000,000, the Secretary of Defense is authorized to—
							(A)establish goals for the
				transition of Phase III technologies in subcontracting plans; and
							(B)require a prime
				contractor on such a contract to report the number and dollar amount of
				contracts entered into by that prime contractor for Phase III SBIR or STTR
				projects.
							(6)Goal for SBIR and STTR
				technology insertionThe Secretary of Defense shall—
							(A)set a goal to increase
				the number of Phase II SBIR contracts and the number of Phase II STTR contracts
				awarded by that Secretary that lead to technology transition into programs of
				record or fielded systems;
							(B)use incentives in effect
				on the date of enactment of the SBIR/STTR
				Reauthorization Act of 2009, or create new incentives, to
				encourage agency program managers and prime contractors to meet the goal under
				subparagraph (A); and
							(C)include in the annual
				report to Congress the percentage of contracts described in subparagraph (A)
				awarded by that Secretary, and information on the ongoing status of projects
				funded through the Commercialization Program and efforts to transition these
				technologies into programs of record or fielded
				systems.
							.
				205.Commercialization
			 Pilot Program for civilian agenciesSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
				
					(ee)Pilot program
						(1)AuthorizationThe
				head of each covered Federal agency may set aside not more than 10 percent of
				the SBIR and STTR funds of such agency for further technology development,
				testing, and evaluation of SBIR and STTR Phase II technologies.
						(2)Application by Federal
				agency
							(A)In
				generalA covered Federal agency may not establish a pilot
				program unless such agency makes a written application to the Administrator,
				not later than 90 days before to the first day of the fiscal year in which the
				pilot program is to be established, that describes a compelling reason that
				additional investment in SBIR or STTR technologies is necessary, including
				unusually high regulatory, systems integration, or other costs relating to
				development or manufacturing of identifiable, highly promising small business
				technologies or a class of such technologies expected to substantially advance
				the mission of the agency.
							(B)DeterminationThe
				Administrator shall—
								(i)make a determination
				regarding an application submitted under subparagraph (A) not later than 30
				days before the first day of the fiscal year for which the application is
				submitted;
								(ii)publish the
				determination in the Federal Register; and
								(iii)make a copy of the
				determination and any related materials available to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives.
								(3)Maximum amount of
				awardThe head of a Federal agency may not make an award under a
				pilot program in excess of 3 times the dollar amounts generally established for
				Phase II awards under subsection (j)(2)(D) or (p)(2)(B)(ix).
						(4)MatchingThe
				head of a Federal agency may not make an award under a pilot program for SBIR
				or STTR Phase II technology that will be acquired by the Federal Government
				unless new private, Federal non-SBIR, or Federal non-STTR funding that at least
				matches the award from the Federal agency is provided for the SBIR or STTR
				Phase II technology.
						(5)Eligibility for
				awardThe head of a Federal agency may make an award under a
				pilot program to any applicant that is eligible to receive a Phase III award
				related to technology developed in Phase II of an SBIR or STTR project.
						(6)RegistrationAny
				applicant that receives an award under a pilot program shall register with the
				Administrator in a registry that is available to the public.
						(7)TerminationThe
				authority to establish a pilot program under this section expires at the end of
				fiscal year 2014.
						(8)DefinitionsIn
				this section—
							(A)the term covered
				Federal agency—
								(i)means a Federal agency
				participating in the SBIR program or the STTR program; and
								(ii)does not include the
				Department of Defense; and
								(B)the term pilot
				program means the program established under paragraph
				(1).
							.
			206.Nanotechnology
			 initiative
				(a)In
			 generalSection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
					
						(ff)Nanotechnology
				initiativeEach Federal agency participating in the SBIR or STTR
				program shall encourage the submission of applications for support of
				nanotechnology related projects to such
				program.
						.
				(b)SunsetEffective
			 October 1, 2014, subsection (ff) of the Small Business Act, as added by
			 subsection (a) of this section, is repealed.
				207.Accelerating
			 curesThe Small Business Act
			 (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating section 44 as section 45;
			 and
				(2)by inserting after
			 section 43 the following:
					
						44.Small Business
				Innovation Research Program
							(a)NIH cures
				pilot
								(1)EstablishmentAn
				independent advisory board shall be established at the National Academy of
				Sciences (in this section referred to as the advisory board) to
				conduct periodic evaluations of the SBIR program (as that term is defined in
				section 9) of each of the National Institutes of Health (referred to in this
				section as the NIH) institutes and centers for the purpose of
				improving the management of the SBIR program through data-driven
				assessment.
								(2)Membership
									(A)In
				generalThe advisory board shall consist of—
										(i)the Director of the
				NIH;
										(ii)the Director of the SBIR
				program of the NIH;
										(iii)senior NIH agency
				managers, selected by the Director of NIH;
										(iv)industry experts,
				selected by the Council of the National Academy of Sciences in consultation
				with the Associate Administrator for Technology of the Administration and the
				Director of the Office of Science and Technology Policy; and
										(v)owners or operators of
				small business concerns that have received an award under the SBIR program of
				the NIH, selected by the Associate Administrator for Technology of the
				Administration.
										(B)Number of
				membersThe total number of members selected under clauses (iii),
				(iv), and (v) of subparagraph (A) shall not exceed 10.
									(C)Equal
				representationThe total number of members of the advisory board
				selected under clauses (i), (ii), (iii), and (iv) of subparagraph (A) shall be
				equal to the number of members of the advisory board selected under
				subparagraph (A)(v).
									(b)Addressing data
				gapsIn order to enhance the evidence-base guiding SBIR program
				decisions and changes, the Director of the SBIR program of the NIH shall
				address the gaps and deficiencies in the data collection concerns identified in
				the 2007 report of the National Academies of Science entitled An
				Assessment of the Small Business Innovation Research Program at the
				NIH.
							(c)Pilot program
								(1)In
				generalThe Director of the SBIR program of the NIH may initiate
				a pilot program, under a formal mechanism for designing, implementing, and
				evaluating pilot programs, to spur innovation and to test new strategies that
				may enhance the development of cures and therapies.
								(2)ConsiderationsThe
				Director of the SBIR program of the NIH may consider conducting a pilot program
				to include individuals with successful SBIR program experience in study
				sections, hiring individuals with small business development experience for
				staff positions, separating the commercial and scientific review processes, and
				examining the impact of the trend toward larger awards on the overall
				program.
								(d)Report to
				CongressThe Director of the NIH shall submit an annual report to
				Congress and the advisory board on the activities of the SBIR program of the
				NIH under this section.
							(e)SBIR grants and
				contracts
								(1)In
				generalIn awarding grants and contracts under the SBIR program
				of the NIH each SBIR program manager shall place an emphasis on applications
				that identify products and services that may enhance the development of cures
				and therapies.
								(2)Examination of
				commercialization and other metricsThe advisory board shall
				evaluate the implementation of the requirement under paragraph (1) by examining
				increased commercialization and other metrics, to be determined and collected
				by the SBIR program of the NIH.
								(3)Phase I and
				IITo the greatest extent practicable, the Director of the SBIR
				program of the NIH shall reduce the time period between Phase I and Phase II
				funding of grants and contracts under the SBIR program of the NIH to 6
				months.
								(f)LimitNot
				more than a total of 1 percent of the extramural budget (as defined in section
				9 of the Small Business Act (15 U.S.C. 638)) of the NIH for research or
				research and development may be used for the pilot program under subsection (c)
				and to carry out subsection (e).
							(g)SunsetThis
				section shall cease to be effective on the date that is 5 years after the date
				of enactment of the SBIR/STTR Reauthorization
				Act of
				2009.
							.
				IIIOversight and
			 evaluation
			301.Streamlining annual
			 evaluation requirementsSection 9(b) of the Small Business Act (15
			 U.S.C. 638(b)), as amended by section 102 of this Act, is amended—
				(1)in paragraph (7)—
					(A)by striking STTR
			 programs, including the data and inserting the following: “STTR
			 programs, including—
						
							(A)the
				data
							;
					(B)by striking
			 (g)(10), (o)(9), and (o)(15), the number and all that follows
			 through under each of the SBIR and STTR programs, and a
			 description and inserting the following: “(g)(8) and (o)(9); and
						
							(B)the number of proposals
				received from, and the number and total amount of awards to, HUBZone small
				business concerns and firms with venture capital investment (including those
				majority owned and controlled by multiple venture capital firms) under each of
				the SBIR and STTR programs;
							(C)a description of the
				extent to which each Federal agency is increasing outreach and awards to firms
				owned and controlled by women and social or economically disadvantaged
				individuals under each of the SBIR and STTR programs;
							(D)general information about
				the implementation and compliance with the allocation of funds required under
				subsection (cc) for firms majority owned and controlled by multiple venture
				capital firms under each of the SBIR and STTR programs;
							(E)a detailed description of
				appeals of Phase III awards and notices of noncompliance with the SBIR and the
				STTR Policy Directives filed by the Administrator with Federal agencies;
				and
							(F)a
				description
							;
				and
					(2)by inserting after
			 paragraph (7) the following:
					
						(8)to coordinate the
				implementation of electronic databases at each of the Federal agencies
				participating in the SBIR program or the STTR program, including the technical
				ability of the participating agencies to electronically share
				data;
						.
				302.Data collection from
			 agencies for SBIRSection 9(g)
			 of the Small Business Act (15 U.S.C. 638(g)) is amended—
				(1)by striking paragraph
			 (10);
				(2)by redesignating
			 paragraphs (8) and (9) as paragraphs (9) and (10), respectively;
				(3)by inserting after
			 paragraph (7) the following:
					
						(8)collect annually, and maintain in a common
				format in accordance with the simplified reporting requirements under
				subsection (v), such information from awardees as is necessary to assess the
				SBIR program, including information necessary to maintain the database
				described in subsection (k), including—
							(A)whether an awardee—
								(i)has venture capital or is majority owned
				and controlled by multiple venture capital firms, and, if so—
									(I)the amount of venture capital that the
				awardee has received as of the date of the award; and
									(II)the amount of additional
				capital that the awardee has invested in the SBIR technology;
									(ii)has an investor that—
									(I)is an individual who is not a citizen of
				the United States or a lawful permanent resident of the United States, and if
				so, the name of any such individual; or
									(II)is a person that is not an individual and
				is not organized under the laws of a State or the United States, and if so the
				name of any such person;
									(iii)is owned by a woman or has a woman as a
				principal investigator;
								(iv)is owned by a socially or economically
				disadvantaged individual or has a socially or economically disadvantaged
				individual as a principal investigator;
								(v)received assistance under the FAST program
				under section 34 or the outreach program under subsection (s);
								(vi)is a faculty member or a student of an
				institution of higher education, as that term is defined in section 101 of the
				Higher Education Act of 1965 (20 U.S.C. 1001); or
								(vii)is located in a State described in
				subsection (u)(3); and
								(B)a justification statement from the agency,
				if an awardee receives an award in an amount that is more than the award
				guidelines under this section;
							; and
				
				(4)in paragraph (10), as so
			 redesignated, by adding and at the end.
				303.Data collection from
			 agencies for STTRSection 9(o)
			 of the Small Business Act (15 U.S.C. 638(o)) is amended—
				(1)by striking paragraph (9)
			 and inserting the following:
					
						(9)collect annually, and
				maintain in a common format in accordance with the simplified reporting
				requirements under subsection (v), such information from applicants and
				awardees as is necessary to assess the STTR program outputs and outcomes,
				including information necessary to maintain the database described in
				subsection (k), including—
							(A)whether an applicant or awardee—
								(i)has venture capital or is majority owned
				and controlled by multiple venture capital firms, and, if so—
									(I)the amount of venture capital that the
				applicant or awardee has received as of the date of the application or award,
				as applicable; and
									(II)the amount of additional
				capital that the applicant or awardee has invested in the SBIR
				technology;
									(ii)has an investor that—
									(I)is an individual who is not a citizen of
				the United States or a lawful permanent resident of the United States, and if
				so, the name of any such individual; or
									(II)is a person that is not an individual and
				is not organized under the laws of a State or the United States, and if so the
				name of any such person;
									(iii)is owned by a woman or has a woman as a
				principal investigator;
								(iv)is owned by a socially or economically
				disadvantaged individual or has a socially or economically disadvantaged
				individual as a principal investigator;
								(v)received assistance under the FAST program
				under section 34 or the outreach program under subsection (s);
								(vi)is a faculty member or a student of an
				institution of higher education, as that term is defined in section 101 of the
				Higher Education Act of 1965 (20 U.S.C. 1001); or
								(vii)is located in a State in which the total
				value of contracts awarded to small business concerns under all STTR programs
				is less than the total value of contracts awarded to small business concerns in
				a majority of other States, as determined by the Administrator in biennial
				fiscal years, beginning with fiscal year 2008, based on the most recent
				statistics compiled by the Administrator; and
								(B)if an awardee receives an
				award in an amount that is more than the award guidelines under this section, a
				statement from the agency that justifies the award
				amount;
							;
				(2)in paragraph (14), by
			 adding and at the end;
				(3)by striking paragraph
			 (15); and
				(4)by redesignating
			 paragraph (16) as paragraph (15).
				304.Public
			 databaseSection 9(k)(1) of
			 the Small Business Act (15 U.S.C. 638(k)(1)) is amended—
				(1)in subparagraph (D), by
			 striking and at the end;
				(2)in subparagraph (E), by
			 striking the period at the end and inserting ; and; and
				(3)by adding at the end the
			 following:
					
						(F)for each small business concern that has
				received a Phase I or Phase II SBIR or STTR award from a Federal agency,
				whether the small business concern—
							(i)has venture capital and, if so, whether the
				small business concern is registered as majority owned and controlled by
				multiple venture capital companies as required under subsection (cc)(3);
							(ii)is owned by a woman or has a woman as a
				principal investigator;
							(iii)is owned by a socially or economically
				disadvantaged individual or has a socially or economically disadvantaged
				individual as a principal investigator;
							(iv)received assistance under the FAST program
				under section 34 or the outreach program under subsection (s); or
							(v)is owned by a faculty member or a student
				of an institution of higher education, as that term is defined in section 101
				of the Higher Education Act of 1965 (20 U.S.C.
				1001).
							.
				305.Government
			 databaseSection 9(k)(2) of
			 the Small Business Act (15 U.S.C. 638(k)(2)) is amended—
				(1)by redesignating subparagraphs (C), (D),
			 and (E) as subparagraphs (D), (E), and (F), respectively;
				(2)by inserting after
			 subparagraph (B) the following:
					
						(C)includes, for each
				awardee—
							(i)the name, size, location,
				and any identifying number assigned to the awardee by the Administrator;
							(ii)whether the awardee has
				venture capital, and, if so—
								(I)the amount of venture
				capital as of the date of the award;
								(II)the percentage of
				ownership of the awardee held by a venture capital firm, including whether the
				awardee is majority owned and controlled by multiple venture capital firms;
				and
								(III)the amount of
				additional capital that the awardee has invested in the SBIR technology, which
				information shall be collected on an annual basis;
								(iii)the names and locations
				of any affiliates of the awardee;
							(iv)the number of employees
				of the awardee;
							(v)the number of employees
				of the affiliates of the awardee; and
							(vi)the names of, and the
				percentage of ownership of the awardee held by—
								(I)any individual who is not
				a citizen of the United States or a lawful permanent resident of the United
				States; or
								(II)any person that is not
				an individual and is not organized under the laws of a State or the United
				States;
								;
				and
				(3)in subparagraph (D), as
			 so redesignated—
					(A)in clause (ii), by
			 striking and at the end; and
					(B)by adding at the end, the
			 following:
						
							(iv)whether the applicant
				was majority owned and controlled by multiple venture capital firms; and
							(v)the number of employees
				of the
				applicant;
							.
					306.Accuracy in funding
			 base calculations
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, and every 3 years thereafter, the
			 Comptroller General of the United States shall—
					(1)conduct a fiscal and
			 management audit of the SBIR program and the STTR program for the applicable
			 period to—
						(A)determine whether Federal
			 agencies comply with the expenditure amount requirements under subsections
			 (f)(1) and (n)(1) of section 9 of the Small Business Act (15 U.S.C. 638), as
			 amended by this Act;
						(B)assess the extent of
			 compliance with the requirements of section 9(i)(2) of the Small Business Act
			 (15 U.S.C. 638(i)(2)) by Federal agencies participating in the SBIR program or
			 the STTR program and the Administration;
						(C)assess whether it would
			 be more consistent and effective to base the amount of the allocations under
			 the SBIR program and the STTR program on a percentage of the research and
			 development budget of a Federal agency, rather than the extramural budget of
			 the Federal agency; and
						(D)determine the portion of
			 the extramural research or research and development budget of a Federal agency
			 that each Federal agency spends for administrative purposes relating to the
			 SBIR program or STTR program, and for what specific purposes, including the
			 portion, if any, of such budget the Federal agency spends for salaries and
			 expenses, travel to visit applicants, outreach events, marketing, and technical
			 assistance; and
						(2)submit a report to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives regarding the audit
			 conducted under paragraph (1), including the assessments required under
			 subparagraphs (B) and (C), and the determination made under subparagraph (D) of
			 paragraph (1).
					(b)Definition of
			 applicable periodIn this section, the term applicable
			 period means—
					(1)for the first report
			 submitted under this section, the period beginning on October 1, 2000, and
			 ending on September 30 of the last full fiscal year before the date of
			 enactment of this Act for which information is available; and
					(2)for the second and each
			 subsequent report submitted under this section, the period—
						(A)beginning on October 1 of
			 the first fiscal year after the end of the most recent full fiscal year
			 relating to which a report under this section was submitted; and
						(B)ending on September 30 of
			 the last full fiscal year before the date of the report.
						307.Continued evaluation
			 by the National Academy of SciencesSection 108 of the Small Business
			 Reauthorization Act of 2000 (15 U.S.C. 638 note) is amended by adding at the
			 end the following:
				
					(e)Extensions and
				enhancements of authority
						(1)In
				generalNot later than 6 months after the date of enactment of
				the SBIR/STTR Reauthorization Act of
				2009, the head of each agency described in subsection (a), in
				consultation with the Small Business Administration, shall cooperatively enter
				into an agreement with the National Academy of Sciences for the National
				Research Council to conduct a study described in subsection (a)(1) and make
				recommendations described in subsection (a)(2) not later than 4 years after the
				date of enactment of the SBIR/STTR
				Reauthorization Act of 2009, and every 4 years thereafter.
						(2)ReportingAn
				agreement under paragraph (1) shall require that not later than 4 years after
				the date of enactment of the SBIR/STTR
				Reauthorization Act of 2009, and every 4 years thereafter, the
				National Research Council shall submit to the head of the agency entering into
				the agreement, the Committee on Small Business and Entrepreneurship of the
				Senate, and the Committee on Small Business of the House of Representatives a
				report regarding the study conducted under paragraph (1) and containing the
				recommendations described in paragraph
				(1).
						.
			308.Technology insertion
			 reporting requirementsSection
			 9 of the Small Business Act (15 U.S.C. 638), as amended by this Act, is amended
			 by adding at the end the following:
				
					(gg)Phase III
				reportingThe annual SBIR or STTR report to Congress by the
				Administration under subsection (b)(7) shall include, for each Phase III award
				made by the Federal agency—
						(1)the name of the agency or
				component of the agency or the non-Federal source of capital making the Phase
				III award;
						(2)the name of the small
				business concern or individual receiving the Phase III award; and
						(3)the dollar amount of the
				Phase III
				award.
						.
			309.Intellectual property
			 protections
				(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study of the SBIR program to assess whether—
					(1)Federal agencies comply
			 with the data rights protections for SBIR awardees and the technologies of SBIR
			 awardees under section 9 of the Small Business Act (15 U.S.C. 638);
					(2)the laws and policy
			 directives intended to clarify the scope of data rights, including in
			 prototypes and mentor-protégé relationships and agreements with Federal
			 laboratories, are sufficient to protect SBIR awardees; and
					(3)there is an effective
			 grievance tracking process for SBIR awardees who have grievances against a
			 Federal agency regarding data rights and a process for resolving those
			 grievances.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Small Business and Entrepreneurship of
			 the Senate and the Committee on Small Business of the House of Representatives
			 a report regarding the study conducted under subsection (a).
				IVPolicy
			 directives
			401.Conforming amendments
			 to the SBIR and the STTR Policy Directives
				(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Administrator shall
			 promulgate amendments to the SBIR Policy Directive and the STTR Policy
			 Directive to conform such directives to this Act and the amendments made by
			 this Act.
				(b)Publishing SBIR Policy
			 Directive and the STTR Policy Directive in the Federal
			 RegisterNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall publish the amended SBIR Policy Directive and
			 the amended STTR Policy Directive in the Federal Register.
				
	
		July 2, 2009
		Reported with an amendment
	
